Citation Nr: 1617753	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2015, the Board determined that new and material evidence had been received to reopen the claim and remanded the issue for further development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2015 remand, VA was to obtain an opinion addressing whether it was at least as likely as not that any current glaucoma began in service, was caused by service, or was otherwise related to service, to include as due to a head injury in service.  Additionally, the examiner was to provide an opinion as to whether it was at least as likely as not that any current glaucoma was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The Veteran underwent a VA eye examination in March 2015.  The examiner opined that it was less likely as not that the Veteran's glaucoma was associated with his service, including his history of blunt force head injury in 1967.  The examiner further opined that it was less likely as not that glaucoma had been aggravated by service-connected diabetes.  Unfortunately, the examiner did not specifically opine whether it was at least as likely as not that the Veteran's glaucoma was caused by his diabetes.  Thus, a remand is necessary to obtain an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Return the March 2015 VA eye examination and opinion for addendum.  If that examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this Remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that glaucoma was caused by service-connected diabetes mellitus.  

A complete rationale must be provided for any opinion offered.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




